Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the report on Form 10-K of Aurum, Inc. (the “Company”) for the fiscal year ended October 31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “report”), the undersigned, Craig Michael, Chief Executive Officer of the Company, certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 that: The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:January 25, 2012 /s/ Craig A Michael Name: Craig A Michael Title: Director and Chief Executive Officer (Principal Executive Officer)
